JOHNSON, J.,
granting and assigning reasons.
I, In my opinion the mother, in the above captioned matter has met the standard in Bergeron v. Bergeron, 492 So.2d 1193, (La.1986), for change of custody. Although the minor child has lived with his father since the age of sixteen months, the dynamics of both the mother’s and the father’s households has changed.
In my mind, it took courage for this ten year old to articulate a preference for living with his mother, especially when there may be consequences. Love and acceptance are important to a child’s well being. Trevor has articulated that he feels his stepmother treats him “differently.” In other words, he does not feel he is an equal member with his half-brother in his father’s household.
Further, I do not share the court of appeal’s concerns that the Texas School District would not be able to meet Trevor’s needs. For these reasons, I would grant and reinstate the trial court’s order changing custody naming the mother as domiciliary parent.